Atkinson, J.
1. In an action of complaint for land, a certified copy of a plat made by the county surveyor in a processioning proceeding under tlie statute is prima facie, not conclusive, evidence of the true line between adjoining landowners. Civil Code, § 3819; Hearn v. King, 69 Ga. 751; McGraw v. Crosby, 129 Ga. 780 (59 S. E. 898).
(a) In each of the cases of Howland v. Brown, 92 Ga. 513 (17 S. E. 806), Martin v. Pattillo, 126 Ga. 436 (55 S. E. 240), and Stovall v. Caverly, 139 Ga. 243 (77 S. E. 29), a protest was filed to the return of the proeessioners, and a final judgment rendered sustaining the return, and the judgment was held conclusive.
2. There being no complaint of any error of law committed at the trial, and the evidence being sufficient to overcome the presumption in favor of the return of the processioners, and otherwise sufficient to support the verdict for the plaintiff, the discretion of the trial judge in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.